 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2996 
 
AN ACT 
Making appropriations for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2010, and for other purposes.  
 

References 
1.Except as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.DIVISION A—DEPARTMENT OF THE INTERIOR, ENVIRONMENT, AND RELATED AGENCIES APPROPRIATIONS ACT, 2010 The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2010, and for other purposes, namely:  
IDepartment of the Interior 
Bureau of land management Management of lands and resources (including rescission of funds)For necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to Public Law 96–487 (16 U.S.C. 3150(a)), $959,571,000, to remain available until expended; of which $3,000,000 shall be available in fiscal year 2010 subject to a match by at least an equal amount by the National Fish and Wildlife Foundation for cost-shared projects supporting conservation of Bureau lands; and such funds shall be advanced to the Foundation as a lump sum grant without regard to when expenses are incurred.In addition, $45,500,000 is for the processing of applications for permit to drill and related use authorizations, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation that shall be derived from $6,500 per new application for permit to drill that the Bureau shall collect upon submission of each new application, and in addition, $36,696,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program; to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2010 so as to result in a final appropriation estimated at not more than $959,571,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities: 
Provided, That notwithstanding section 430 of division E of Public Law 111–8, the amount of $1,000,000 made available to the Bureau of Land Management for the shipment and storage of oil shale core samples in the State of Colorado, as described in the table entitled Congressionally Designated Spending contained in the joint explanatory statement, is rescinded. ConstructionFor construction of buildings, recreation facilities, roads, trails, and appurtenant facilities, $8,626,000, to remain available until expended. Land acquisitionFor expenses necessary to carry out sections 205, 206, and 318(d) of Public Law 94–579, including administrative expenses and acquisition of lands or waters, or interests therein, $29,650,000, to be derived from the Land and Water Conservation Fund and to remain available until expended: 
Provided, That, notwithstanding the joint explanatory statement of the Committee on Appropriations of the House of Representatives accompanying Public Law 111–8 (123 Stat. 524), the amount of $2,000,000 made available for the Henry's Lake ACEC in the State of Idaho (as described in the table entitled Congressionally Designated Spending contained in section 430 of that joint explanatory statement) shall be made available for the Upper Snake/South Fork River ACEC/SRMA in the State of Idaho. Oregon and california grant landsFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $111,557,000, to remain available until expended: 
Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (50 Stat. 876). Forest ecosystem health and recovery fund (revolving fund, special account)In addition to the purposes authorized in Public Law 102–381, funds made available in the Forest Ecosystem Health and Recovery Fund can be used through fiscal year 2015 for the purpose of planning, preparing, implementing and monitoring salvage timber sales and forest ecosystem health and recovery activities, such as release from competing vegetation and density control treatments. The Federal share of receipts (defined as the portion of salvage timber receipts not paid to the counties under 43 U.S.C. 1181f and 43 U.S.C. 1181f–1 et seq., and Public Law 106–393) derived from treatments funded by this account shall be deposited through fiscal year 2015 into the Forest Ecosystem Health and Recovery Fund. Range improvementsFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315 et seq.) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: 
Provided, That not to exceed $600,000 shall be available for administrative expenses. Service charges, deposits, and forfeituresFor administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579, as amended, and Public Law 93–153, to remain available until expended: 
Provided, That, notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: 
Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands. Miscellaneous trust funds In addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of the Act of October 21, 1976 (43 U.S.C. 1701), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act, to remain available until expended. Administrative provisionsThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Projects funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the bureau upon receipt of the written commitment. Appropriations for the Bureau of Land Management (BLM) shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $10,000: 
Provided, That notwithstanding 44 U.S.C. 501, the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: 
Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis. Appropriations herein made shall not be available for the destruction of healthy, unadopted, wild horses and burros in the care of the Bureau of Land Management or its contractors or for the sale of wild horses and burros that results in their destruction for processing into commercial products: 
Provided further, That title I of division E of the Omnibus Appropriations Act, 2009, is further amended, under the heading Department of the Interior—Bureau of Land Management—Administrative Provisions in the second paragraph: (1) by striking the phrase mining law administration and inserting from mining claim holders the mining claim maintenance fees and location; and (2) by striking those: 
Provided further, That section 28f(a) of title 30, United States Code, is amended by striking the phrase for years 2004 through 2008, and replacing it with , to the extent provided in advance in Appropriations Acts,. Section 28g of title 30, United States Code, is amended by striking the phrase and before September 30, 2008, and replacing it with , to the extent provided in advance in Appropriations Acts,. Section 28i of title 30, United States Code, is amended by striking 28k and replacing it with 28l. United states fish and wildlife service Resource managementFor necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,269,406,000, to remain available until September 30, 2011 except as otherwise provided herein: 
Provided, That $2,500,000 is for high priority projects, which shall be carried out by the Youth Conservation Corps: 
Provided further, That not to exceed $22,103,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act, as amended, (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)), of which not to exceed $11,632,000 shall be used for any activity regarding the designation of critical habitat, pursuant to subsection (a)(3), excluding litigation support, for species listed pursuant to subsection (a)(1) prior to October 1, 2009: 
Provided further, That of the amount available for law enforcement, up to $400,000, to remain available until expended, may at the discretion of the Secretary be used for payment for information, rewards, or evidence concerning violations of laws administered by the Service, and miscellaneous and emergency expenses of enforcement activity, authorized or approved by the Secretary and to be accounted for solely on the Secretary's certificate: 
Provided further, That of the amount provided for environmental contaminants, up to $1,000,000 may remain available until expended for contaminant sample analyses. Construction For construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fishery and wildlife resources, and the acquisition of lands and interests therein; $37,439,000, to remain available until expended: 
Provided, That funds provided under this heading in Public Law 111–8, division E for Kealia Pond National Wildlife Refuge, Nisqually National Wildlife Refuge, Patuxent Research Refuge, Tennessee National Wildlife Refuge, and Mammoth Springs National Fish Hatchery may be reallocated to acquire migratory bird survey aircraft and for construction at Neosho National Fish Hatchery. Land acquisitionFor expenses necessary to carry out the Land and Water Conservation Fund Act of 1965, as amended (16 U.S.C. 460l–4 through 11), including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the United States Fish and Wildlife Service, $86,340,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which, notwithstanding 16 U.S.C. 460l–9, not more than $4,000,000 shall be for land conservation partnerships authorized by the Highlands Conservation Act of 2004, including not to exceed $120,000 for administrative expenses: 
Provided, That none of the funds appropriated for specific land acquisition projects may be used to pay for any administrative overhead, planning or other management costs. Cooperative endangered species conservation fund For expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), as amended, $85,000,000, to remain available until expended, of which $29,000,000 is to be derived from the Cooperative Endangered Species Conservation Fund, of which $5,145,706 shall be for the Idaho Salmon and Clearwater River Basins Habitat Account pursuant to the Snake River Water Rights Act of 2004; and of which $56,000,000 is to be derived from the Land and Water Conservation Fund. National wildlife refuge fundFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $14,500,000. North american wetlands conservation fundFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act, as amended (16 U.S.C. 4401–4414), $47,647,000, to remain available until expended. Neotropical migratory bird conservationFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act, as amended, (16 U.S.C. 6101 et seq.), $5,000,000, to remain available until expended. Multinational species conservation fundFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201–4203, 4211–4214, 4221–4225, 4241–4246, and 1538), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261–4266), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301–5306), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301–6305), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601–6606), $11,500,000, to remain available until expended. State and tribal wildlife grantsFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $90,000,000, to remain available until expended: 
Provided, That of the amount provided herein, $7,000,000 is for a competitive grant program for Indian tribes not subject to the remaining provisions of this appropriation: 
Provided further, That $5,000,000 is for a competitive grant program for States, territories, and other jurisdictions with approved plans, not subject to the remaining provisions of this appropriation: 
Provided further, That the Secretary shall, after deducting $12,000,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: 
Provided further, That the Secretary shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: 
Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: 
Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: 
Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: 
Provided further, That any amount apportioned in 2010 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2011, shall be reapportioned, together with funds appropriated in 2012, in the manner provided herein. Administrative provisionsThe Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed $1 for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: 
Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: 
Provided further, That the Service may accept donated aircraft as replacements for existing aircraft. National park service Operation of the national park systemFor expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service (including expenses to carry out programs of the United States Park Police), and for the general administration of the National Park Service, $2,261,559,000, of which $9,982,000 for planning and interagency coordination in support of Everglades restoration and $98,622,000 for maintenance, repair or rehabilitation projects for constructed assets, operation of the National Park Service automated facility management software system, and comprehensive facility condition assessments shall remain available until September 30, 2011. Park Partnership Project GrantsFor expenses necessary to carry out provisions of section 814(g) of Public Law 104–333 relating to challenge cost-share agreements, $15,000,000, to remain available until expended for Park Partnership signature projects and programs: 
Provided, That not less than 50 percent of the total cost of each project or program is derived from non-Federal sources in the form of donated cash, assets, or a pledge of donation guaranteed by an irrevocable letter of credit: 
Provided further, That, of the amount made available under this heading, $10,000,000 shall be derived from the transfer of prior year unobligated balances available in the National Park Service recreation enhancement fee program established by title VIII, division J, Public Law 108–447. National recreation and preservationFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, statutory or contractual aid for other activities, and grant administration, not otherwise provided for, $68,436,000, of which $4,600,000 shall be for Preserve America grants as authorized by section 7302 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11). Historic preservation fund For expenses necessary in carrying out the Historic Preservation Act of 1966, as amended (16 U.S.C. 470), and the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333), $79,500,000, to be derived from the Historic Preservation Fund and to remain available until September 30, 2011; of which $25,000,000 shall be for Save America's Treasures grants as authorized by section 7303 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11): 
Provided, That of the funds provided for Save America’s Treasures, $10,200,000 shall be allocated in the amounts specified for those projects and purposes in accordance with the terms and conditions specified in the joint explanatory statement of the managers accompanying this Act. Construction For construction, improvements, repair or replacement of physical facilities, including modifications authorized by section 104 of the Everglades National Park Protection and Expansion Act of 1989, $232,969,000, to remain available until expended: 
Provided, That, beginning in fiscal year 2010 and thereafter, procurements for the removal and restoration of the Elwha and Glines Canyon dams as authorized in Public Law 102–495 may be issued which include the full scope of the project: 
Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232.18: 
Provided further, That funds provided under this heading shall be made available without regard to the requirements of section 8(b) of Public Law 102–543, as amended. Land and water conservation fund (rescission)The contract authority provided for fiscal year 2010 by 16 U.S.C. 460l–10a is rescinded. Land acquisition and state assistance For expenses necessary to carry out the Land and Water Conservation Act of 1965, as amended (16 U.S.C. 460l–4 through 11), including administrative expenses, and for acquisition of lands or waters, or interest therein, in accordance with the statutory authority applicable to the National Park Service, $126,266,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which $40,000,000 is for the State assistance program and of which $9,000,000 shall be for the American Battlefield Protection Program grants as authorized by section 7301 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11). Administrative provisions (including transfer of funds)In addition to other uses set forth in section 407(d) of Public Law 105–391, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended. National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under 23 U.S.C. 204. Transfers may include a reasonable amount for FHWA administrative support costs. United states geological survey Surveys, investigations, and researchFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,111,740,000, to remain available until September 30, 2011, of which $65,561,000 shall be available only for cooperation with States or municipalities for water resources investigations; of which $40,150,000 shall remain available until expended for satellite operations; of which $7,321,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost; and of which $2,000,000 shall be available to fund the operating expenses for the Civil Applications Committee: 
Provided, That none of the funds provided for the biological research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: 
Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities. Administrative provisionsFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for reimbursement to the General Services Administration for security guard services; contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for gauging stations and observation wells; expenses of the United States National Committee on Geology; and payment of compensation and expenses of persons on the rolls of the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: 
Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in 31 U.S.C. 6302 et seq.: 
Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 5, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes. Minerals management service Royalty and offshore minerals managementFor expenses necessary for minerals leasing and environmental studies, regulation of industry operations, and collection of royalties, as authorized by law; for enforcing laws and regulations applicable to oil, gas, and other minerals leases, permits, licenses and operating contracts; for energy-related or other authorized marine-related purposes on the Outer Continental Shelf; and for matching grants or cooperative agreements, $175,217,000, to remain available until September 30, 2011, of which $89,374,000 shall be available for royalty management activities; and an amount not to exceed $156,730,000, to be credited to this appropriation and to remain available until expended, from additions to receipts resulting from increases to rates in effect on August 5, 1993, and from cost recovery fees: 
Provided, That notwithstanding 31 U.S.C. 3302, in fiscal year 2010, such amounts as are assessed under 31 U.S.C. 9701 shall be collected and credited to this account and shall be available until expended for necessary expenses: 
Provided further, That to the extent $156,730,000 in addition to receipts are not realized from the sources of receipts stated above, the amount needed to reach $156,730,000 shall be credited to this appropriation from receipts resulting from rental rates for Outer Continental Shelf leases in effect before August 5, 1993: 
Provided further, That the term qualified Outer Continental Shelf revenues, as defined in section 102(9)(A) of the Gulf of Mexico Energy Security Act, division C of Public Law 109–432, shall include only the portion of rental revenues that would have been collected at the rental rates in effect before August 5, 1993: 
Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities: 
Provided further, That notwithstanding any other provision of law, $15,000 under this heading shall be available for refunds of overpayments in connection with certain Indian leases in which the Director of MMS concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments: 
Provided further, That for the costs of administration of the Coastal Impact Assistance Program authorized by section 31 of the Outer Continental Shelf Lands Act, as amended (43 U.S.C. 1456a), in fiscal year 2010, MMS may retain up to 4 percent of the amounts which are disbursed under section 31(b)(1), such retained amounts to remain available until expended.For an additional amount, $10,000,000, to remain available until expended, which shall be derived from non-refundable inspection fees collected in fiscal year 2010, as provided in this Act: 
Provided, That to the extent that such amounts are not realized from such fees, the amount needed to reach $10,000,000 shall be credited to this appropriation from receipts resulting from rental rates for Outer Continental Shelf leases in effect before August 5, 1993. Oil spill researchFor necessary expenses to carry out title I, section 1016, title IV, sections 4202 and 4303, title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990, $6,303,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended. ADMINISTRATIVE PROVISIONNotwithstanding the provisions of section 35(b) of the Mineral Leasing Act, as amended (30 U.S.C. 191(b)), the Secretary shall deduct 2 percent from the amount payable to each State in fiscal year 2010 and deposit the amount deducted to miscellaneous receipts of the Treasury. Office of surface mining reclamation and enforcement Regulation and technologyFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, as amended, $127,180,000, to remain available until September 30, 2011: 
Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training. Abandoned mine reclamation fund For necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, as amended, $35,588,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: 
Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: 
Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: 
Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: 
Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training. Administrative provisionWith funds available for the Technical Innovation and Professional Services program in this Act, the Secretary may transfer title for computer hardware, software and other technical equipment to State and tribal regulatory and reclamation programs. Bureau of indian affairs Operation of indian programs (including transfer of funds)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450 et seq.), as amended, the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), as amended, $2,335,965,000, to remain available until September 30, 2011 except as otherwise provided herein; of which not to exceed $30,000 may be for official reception and representation expenses; of which not to exceed $74,915,000 shall be for welfare assistance payments: 
Provided, That in cases of designated Federal disasters, the Secretary may exceed such cap, from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster; and of which, notwithstanding any other provision of law, including but not limited to the Indian Self-Determination Act of 1975, as amended, not to exceed $166,000,000 shall be available for payments for contract support costs associated with ongoing contracts, grants, compacts, or annual funding agreements entered into with the Bureau prior to or during fiscal year 2010, as authorized by such Act, except that tribes and tribal organizations may use their tribal priority allocations for unmet contract support costs of ongoing contracts, grants, or compacts, or annual funding agreements and for unmet welfare assistance costs; of which not to exceed $568,702,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2010, and shall remain available until September 30, 2011; of which $25,000,000 shall be for public safety and justice programs as authorized by the Emergency Fund for Indian Safety and Health, established by section 601 of Public Law 110–293 (25 U.S.C. 443c); and of which not to exceed $59,895,000 shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, the Indian Self-Determination Fund, land records improvement, and the Navajo-Hopi Settlement Program: 
Provided further, That notwithstanding any other provision of law, including but not limited to the Indian Self-Determination Act of 1975, as amended, and 25 U.S.C. 2008, not to exceed $43,373,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with ongoing grants entered into with the Bureau prior to or during fiscal year 2009 for the operation of Bureau-funded schools, and up to $500,000 within and only from such amounts made available for administrative cost grants shall be available for the transitional costs of initial administrative cost grants to grantees that assume operation on or after July 1, 2009, of Bureau-funded schools: 
Provided further, That any forestry funds allocated to a tribe which remain unobligated as of September 30, 2011, may be transferred during fiscal year 2012 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder's trust fund account: 
Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2012: 
Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel. Construction (including transfer of funds)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483, $225,000,000, to remain available until expended: 
Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: 
Provided further, That not to exceed 6 percent of contract authority available to the Bureau of Indian Affairs from the Federal Highway Trust Fund may be used to cover the road program management costs of the Bureau: 
Provided further, That any funds provided for the Safety of Dams program pursuant to 25 U.S.C. 13 shall be made available on a nonreimbursable basis: 
Provided further, That for fiscal year 2010, in implementing new construction or facilities improvement and repair project grants in excess of $100,000 that are provided to grant schools under Public Law 100–297, as amended, the Secretary of the Interior shall use the Administrative and Audit Requirements and Cost Principles for Assistance Programs contained in 43 CFR part 12 as the regulatory requirements: 
Provided further, That such grants shall not be subject to section 12.61 of 43 CFR; the Secretary and the grantee shall negotiate and determine a schedule of payments for the work to be performed: 
Provided further, That in considering grant applications, the Secretary shall consider whether such grantee would be deficient in assuring that the construction projects conform to applicable building standards and codes and Federal, tribal, or State health and safety standards as required by 25 U.S.C. 2005(b), with respect to organizational and financial management capabilities: 
Provided further, That if the Secretary declines a grant application, the Secretary shall follow the requirements contained in 25 U.S.C. 2504(f): 
Provided further, That any disputes between the Secretary and any grantee concerning a grant shall be subject to the disputes provision in 25 U.S.C. 2507(e): 
Provided further, That in order to ensure timely completion of construction projects, the Secretary may assume control of a project and all funds related to the project, if, within eighteen months of the date of enactment of this Act, any grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction: 
Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation. Indian land and water claim settlements and miscellaneous payments to indiansFor payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264, 100–580, 101–618, 108–447, 109–379, 109–479, 110–297, and 111–11, and for implementation of other land and water rights settlements, $47,380,000, to remain available until expended. Indian guaranteed loan program accountFor the cost of guaranteed loans and insured loans, $8,215,000, of which $1,629,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974, as amended: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $93,807,956. Indian Land ConsolidationFor consolidation of fractional interests in Indian lands and expenses associated with redetermining and redistributing escheated interests in allotted lands, and for necessary expenses to carry out the Indian Land Consolidation Act of 1983, as amended, by direct expenditure or cooperative agreement, $3,000,000, to remain available until expended. Administrative provisionsThe Bureau of Indian Affairs may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts and grants, either directly or in cooperation with States and other organizations.Notwithstanding 25 U.S.C. 15, the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project.Appropriations for the Bureau of Indian Affairs (except the Revolving Fund for Loans Liquidating Account, Indian Loan Guaranty and Insurance Fund Liquidating Account, Indian Guaranteed Loan Financing Account, Indian Direct Loan Financing Account, and the Indian Guaranteed Loan Program account) shall be available for expenses of exhibits.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs for central office oversight and Executive Direction and Administrative Services (except executive direction and administrative services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413).In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs, this action shall not diminish the Federal Government's trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe's ability to access future appropriations.Notwithstanding any other provision of law, no funds available to the Bureau, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska.Appropriations made available in this or any other Act for schools funded by the Bureau shall be available only to the schools in the Bureau school system as of September 1, 1996. No funds available to the Bureau shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau school system as of October 1, 1995. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1146 of the Education Amendments of 1978 (25 U.S.C. 2026)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter schools operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula. Departmental offices Office of the secretary Salaries and expensesFor necessary expenses for management of the Department of the Interior, $118,836,000; of which not to exceed $25,000 may be for official reception and representation expenses; and of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $12,136,000 for consolidated appraisal services is to be derived from the Land and Water Conservation Fund and shall remain available until expended: 
Provided, That, for fiscal year 2010 up to $400,000 of the payments authorized by the Act of October 20, 1976, as amended (31 U.S.C. 6901–6907) may be retained for administrative expenses of the Payments in Lieu of Taxes Program: 
Provided further, That no payment shall be made pursuant to that Act to otherwise eligible units of local government if the computed amount of the payment is less than $100: 
Provided further, That for fiscal years 2008 through 2012 the Secretary may reduce the payment authorized by 31 U.S.C. 6901–6907, as amended, for an individual county by the amount necessary to correct prior year overpayments to that county: 
Provided further, That for fiscal years 2008 through 2012 the amount needed to correct a prior year underpayment to an individual county shall be paid from any reductions for overpayments to other counties and the amount necessary to cover any remaining underpayment is hereby appropriated and shall be paid to individual counties using current fiscal year funds. Insular affairs Assistance to territories For expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior, $85,195,000, of which: (1) $75,915,000 shall remain available until expended for technical assistance, including maintenance assistance, disaster assistance, insular management controls, coral reef initiative activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,280,000 shall be available until September 30, 2011 for salaries and expenses of the Office of Insular Affairs: 
Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: 
Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: 
Provided further, That of the amounts provided for technical assistance, sufficient funds shall be made available for a grant to the Pacific Basin Development Council: 
Provided further, That of the amounts provided for technical assistance, sufficient funding shall be made available for a grant to the Close Up Foundation: 
Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee's commitment to timely maintenance of its capital assets: 
Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non-Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c). Compact of free associationFor grants and necessary expenses, $5,318,000, to remain available until expended, as provided for in sections 221(a)(2), 221(b), and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188. Administrative Provisions (including transfer of funds)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: 
Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities. Office of the solicitor Salaries and expensesFor necessary expenses of the Office of the Solicitor, $65,076,000. Office of inspector general Salaries and expensesFor necessary expenses of the Office of Inspector General, $48,590,000. Office of the special trustee for american indians Federal trust programs (including transfer of funds)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $185,984,000, to remain available until expended, of which not to exceed $56,536,000 from this or any other Act, shall be available for historical accounting: 
Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs, Operation of Indian Programs account; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Salaries and Expenses account: 
Provided further, That funds made available through contracts or grants obligated during fiscal year 2010, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 450 et seq.), shall remain available until expended by the contractor or grantee: 
Provided further, That, notwithstanding any other provision of law, the statute of limitations shall not commence to run on any claim, including any claim in litigation pending on the date of the enactment of this Act, concerning losses to or mismanagement of trust funds, until the affected tribe or individual Indian has been furnished with an accounting of such funds from which the beneficiary can determine whether there has been a loss: 
Provided further, That, notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 18 months and has a balance of $15.00 or less: 
Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: 
Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: 
Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose. Department-wide programs Wildland fire management (including transfers of funds)For necessary expenses for fire preparedness, suppression operations, fire science and research, emergency rehabilitation, hazardous fuels reduction, and rural fire assistance by the Department of the Interior, $794,897,000, to remain available until expended, of which not to exceed $6,137,000 shall be for the renovation or construction of fire facilities: 
Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: 
Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: 
Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: 
Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for hazardous fuels reduction activities, and for training and monitoring associated with such hazardous fuels reduction activities, on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: 
Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: 
Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of hazardous fuels reduction activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or non-profit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: 
Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: 
Provided further, That funds appropriated under this head may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: 
Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into non-competitive sole source leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: 
Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite jointly funded wildland fire management programs and projects: 
Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: 
Provided further, That no less than $125,000,000 in prior-year wildfire suppression balances shall be made available in addition to amounts provided in this Act for that purpose. FLAME Wildfire Suppression Reserve Fund (Including transfers of funds)For deposit in the FLAME Wildfire Suppression Reserve Fund created in title V, section 502(b) of this Act, $61,000,000, to remain available until expended. Central hazardous materials fundFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act, as amended (42 U.S.C. 9601 et seq.), $10,175,000, to remain available until expended: 
Provided, That Public Law 110–161 (121 Stat. 2116) under this heading is amended by striking in advance of or as reimbursement for remedial action or response activities conducted by the Department pursuant to section 107 or 113(f) of such Act and inserting in lieu thereof including any fines or penalties. Natural resource damage assessment and restoration Natural resource damage assessment fundTo conduct natural resource damage assessment and restoration activities by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act, as amended (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act, as amended (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and Public Law 101–337, as amended (16 U.S.C. 19jj et seq.), $6,462,000, to remain available until expended. Working capital fundFor the acquisition of a departmental financial and business management system and information technology improvements of general benefit to the Department, $85,823,000, to remain available until expended: 
Provided, That none of the funds in this Act or previous appropriations Acts may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the House and Senate Committees on Appropriations: 
Provided further, That the Secretary may assess reasonable charges to State, local and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: 
Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in 40 U.S.C. 3306(a)) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: 
Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center. Administrative provisionThere is hereby authorized for acquisition from available resources within the Working Capital Fund, 15 aircraft, 10 of which shall be for replacement and which may be obtained by donation, purchase or through available excess surplus property: 
Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft. General provisions, department of the interior (including transfers of funds) emergency transfer authority—intra-bureau  
101.Appropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: 
Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: 
Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation which must be requested as promptly as possible. 
emergency transfer authority—department-wide  
102.The Secretary may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 1773(b) of Public Law 99–198 (99 Stat. 1658); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: 
Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, such reimbursement to be credited to appropriations currently available at the time of receipt thereof: 
Provided further, That for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for wildland fire operations and FLAME Wildfire Suppression Reserve Fund shall be exhausted within 30 days: 
Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation which must be requested as promptly as possible: 
Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred. 
authorized use of funds  
103.Appropriations made to the Department of the Interior in this title shall be available for services as authorized by 5 U.S.C. 3109, when authorized by the Secretary, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members. 
authorized use of funds  
104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose. 
redistribution of funds  
105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2010. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply. 
twin cities research center  
106.Notwithstanding any other provision of law, in conveying the Twin Cities Research Center under the authority provided by Public Law 104–134, as amended by Public Law 104–208, the Secretary may accept and retain land and other forms of reimbursement: 
Provided, That the Secretary may retain and use any such reimbursement until expended and without further appropriation: (1) for the benefit of the National Wildlife Refuge System within the State of Minnesota; and (2) for all activities authorized by 16 U.S.C. 460zz. 
payment of fees  
107.The Secretary of the Interior may use discretionary funds to pay private attorney fees and costs for employees and former employees of the Department of the Interior reasonably incurred in connection with Cobell v. Salazar to the extent that such fees and costs are not paid by the Department of Justice or by private insurance. In no case shall the Secretary make payments under this section that would result in payment of hourly fees in excess of the highest hourly rate approved by the District Court for the District of Columbia for counsel in Cobell v. Salazar. 
Mass Marking of Salmonids  
108.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers. 
ellis, governors, and liberty islands  
109.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable. 
prohibition on use of funds  
110. 
(a)Any proposed new use of the Arizona & California Railroad Company’s Right of Way for conveyance of water shall not proceed unless the Secretary of the Interior certifies that the proposed new use is within the scope of the Right of Way.  
(b)No funds appropriated or otherwise made available to the Department of the Interior may be used, in relation to any proposal to store water underground for the purpose of export, for approval of any right-of-way or similar authorization on the Mojave National Preserve or lands managed by the Needles Field Office of the Bureau of Land Management, or for carrying out any activities associated with such right-of-way or similar approval. Contribution Authority  
111.Title 43 U.S.C. 1473, as amended by Public Law 111–8, is further amended by striking in fiscal years 2008 and 2009 only and inserting in fiscal years 2010 through 2013. 
use of cooperative agreements  
112.For fiscal year 2010, and each fiscal year thereafter, the Secretary of the Interior may enter into cooperative agreements with a State or political subdivision (including any agency thereof), or any not-for-profit organization if the agreement will: (1) serve a mutual interest of the parties to the agreement in carrying out the programs administered by the Department of the Interior; and (2) all parties will contribute resources to the accomplishment of these objectives. At the discretion of the Secretary, such agreements shall not be subject to a competitive process. 
Ice Age National Scenic Trail  
113.Funds provided in this Act for Federal land acquisition by the National Park Service for Ice Age National Scenic Trail may be used for a grant to a State, a local government, or any other land management entity for the acquisition of lands without regard to any restriction on the use of Federal land acquisition funds provided through the Land and Water Conservation Fund Act of 1965 as amended. 
conforming amendment  
114.Notwithstanding any other provision of law, Sections 109 and 110 of the Federal Oil and Gas Royalty Management Act (30 U.S.C. 1719 and 1720) shall, for fiscal year 2010 and each fiscal year thereafter, apply to any lease authorizing exploration for or development of coal, any other solid mineral, or any geothermal resource on any Federal or Indian lands and any lease, easement, right of way, or other agreement, regardless of form, for use of the Outer Continental Shelf or any of its resources under sections 8(k) or 8(p) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(k) and 1337(p)) to the same extent as if such lease, easement, right of way, or other agreement, regardless of form, were an oil and gas lease, except that in such cases the term royalty payment shall include any payment required by such lease, easement, right of way or other agreement, regardless of form, or by applicable regulation. 
Outer Continental Shelf Inspection Fees  
115. 
(a)In fiscal year 2010, the Minerals Management Service (MMS) shall collect a non-refundable inspection fee, which shall be deposited in the Royalty and Offshore Minerals Management account, from the designated operator for facilities subject to inspection by MMS under 43 U.S.C. 1348(c) that are above the waterline, except mobile offshore drilling units, and are in place at the start of fiscal year 2010.  
(b)Fees for 2010 shall be: 
(1)$2,000 for facilities with no wells, but with processing equipment or gathering lines;  
(2)$3,250 for facilities with one to ten wells, with any combination of active or inactive wells; and  
(3)$6,000 for facilities with more than ten wells, with any combination of active or inactive wells.  
(c)MMS will bill designated operators within 60 days of enactment of this Act, with payment required within 30 days of billing. prohibition on use of funds, point reyes national seashore  
116.None of the funds in this Act may be used to further reduce the number of Axis or Fallow deer at Point Reyes National Seashore below the number as of the date of enactment of this Act. 
Yosemite National Park Authorized Payments, amendment  
117.Section 101(a)(1) of Public Law 109–131 is amended by striking 2009 and inserting 2013. 
San Juan Island National historic Park Authorization  
118.Section 4 of Public Law 89–565, as amended (16 U.S.C. 282c), relating to San Juan Island National Historic Park, is amended by striking $5,575,000 and inserting $13,575,000. 
japanese american confinement sites, amendment  
119.Section 1(c)(2) of Public Law 109–441 is amended by adding after subparagraph (D) the following new subparagraph: 
 
(E)Heart Mountain, depicted in Figure 6.3 of the Site Document. .Northern Plains Heritage Area, amendment  
120.Section 8004 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1240) is amended— 
(1)by redesignating subsections (g) through (i) as subsections (h) through (j), respectively;  
(2)in subsection (h)(1) (as redesignated by paragraph (1)), in the matter preceding subparagraph (A), by striking subsection (i) and inserting subsection (j); and  
(3)by inserting after subsection (f) the following: 
 
(g)Requirements for inclusion and removal of property in Heritage Area 
(1)Private property inclusionNo privately owned property shall be included in the Heritage Area unless the owner of the private property provides to the management entity a written request for the inclusion.  
(2)Property removal 
(A)Private propertyAt the request of an owner of private property included in the Heritage Area pursuant to paragraph (1), the private property shall be immediately withdrawn from the Heritage Area if the owner of the property provides to the management entity a written notice requesting removal.  
(B)Public propertyOn written notice from the appropriate State or local government entity, public property included in the Heritage Area shall be immediately withdrawn from the Heritage Area. .Pearl Harbor Naval Complex, Joint Ticketing  
121. 
(a)DefinitionsIn this section: 
(1)Historic attractionThe term historic attraction mean a historic attraction within the Pearl Harbor Naval Complex, including— 
(A)the USS Bowfin Submarine Museum and Park;  
(B)the Battleship Missouri Memorial;  
(C)the Pacific Aviation Museum-Pearl Harbor; and  
(D)any other historic attraction within the Pearl Harbor Naval Complex that— 
(i)the Secretary identifies as a Pearl Harbor historic attraction; and  
(ii)is not administered or managed by the Secretary.  
(2)MonumentThe term Monument means the Word War II Valor in the Pacific National Monument in the State of Hawaii.  
(3)SecretaryThe term Secretary means the Secretary of the Interior.  
(4)Visitor centerThe term Visitor Center means the visitor center located within the Pearl Harbor Naval Complex on land that is— 
(A)within the Monument; and  
(B)managed by the Secretary, acting through the Director of the National Park Service.  
(b)Facilitation of admission to historic attractions within pearl harbor naval complex 
(1)In generalIn managing the Monument, the Secretary may enter into an agreement with any organization that is authorized to administer or manage a historic attraction— 
(A)to allow visitors to the historic attraction to gain access to the historic attraction by passing through security screening at the Visitor Center; and  
(B)to allow the sale of tickets to a historic attraction within the Visitor Center by— 
(i)employees of the National Park Service; or  
(ii)the organization that administers or manages the historic attraction.  
(2)Terms and conditionsIn any agreement entered into under paragraph (1), the Secretary— 
(A)shall require the organization administering or managing the historic attraction to pay to the Secretary a reasonable fee to recover administrative costs of the Secretary associated with the use of the Visitor Center for public access and ticket sales;  
(B)shall ensure that the liability of the United States is limited with respect to any liability arising from— 
(i)the admission of the public through the Visitor Center to a historic attraction; and  
(ii)the sale or issuance of any tickets to the historic attraction; and  
(C)may include any other terms and conditions that the Secretary determines to be appropriate.  
(3)Use of feesThe proceeds of any amounts collected as fees under paragraph (2)(A) shall remain available, without further appropriation, for use by the Secretary for the Monument.  
(4)Limitation of authorityNothing in this section authorizes the Secretary— 
(A)to regulate or approve the rates for admission to a historic attraction;  
(B)to regulate or manage any visitor services within the Pearl Harbor Naval Complex (other than the services managed by the National Park Service as part of the Monument); or  
(C)to charge an entrance fee for admission to the Monument.  
(5)Protection of resourcesNothing in this section authorizes the Secretary or any organization that administers or manages a historic attraction to take any action in derogation of the preservation and protection of the values and resources of the Monument. Assistance for the Republic of Palau  
122. 
(a)In generalSubject to subsection (c), the United States Government, through the Secretary of the Interior shall provide to the Government of Palau for fiscal year 2010 grants in amounts equal to the annual amounts specified in subsections (a), (c), and (d) of section 211 of the Compact of Free Association between the Government of the United States of America and the Government of Palau (48 U.S.C. 1931 note) (referred to in this section as the Compact).  
(b)Programmatic assistanceSubject to subsection (c), the United States shall provide programmatic assistance to the Republic of Palau for fiscal year 2010 in amounts equal to the amounts provided in subsections (a) and (b)(1) of section 221 of the Compact.  
(c)Limitations on assistance 
(1)In generalThe grants and programmatic assistance provided under subsections (a) and (b) shall be provided to the same extent and in the same manner as the grants and assistance were provided in fiscal year 2009.  
(2)Trust fundIf the Government of Palau withdraws more than $5,000,000 from the trust fund established under section 211(f) of the Compact, amounts to be provided under subsections (a) and (b) shall be withheld from the Government of Palau. golden gate national recreation area, fort baker amendment  
123.Section 120 of title I of H.R. 3423 (Appendix C) as enacted into law by section 1000(a)(3) of division B of Public Law 106–113 is amended by striking the last sentence. 
Point Reyes National Seashore, extension of permit  
124.Prior to the expiration on November 30, 2012 of the Drake’s Bay Oyster Company’s Reservation of Use and Occupancy and associated special use permit (existing authorization) within Drake’s Estero at Point Reyes National Seashore, notwithstanding any other provision of law, the Secretary of the Interior is authorized to issue a special use permit with the same terms and conditions as the existing authorization, except as provided herein, for a period of 10 years from November 30, 2012: 
Provided, That such extended authorization is subject to annual payments to the United States based on the fair market value of the use of the Federal property for the duration of such renewal. The Secretary shall take into consideration recommendations of the National Academy of Sciences Report pertaining to shellfish mariculture in Point Reyes National Seashore before modifying any terms and conditions of the extended authorization. Nothing in this section shall be construed to have any application to any location other than Point Reyes National Seashore; nor shall anything in this section be cited as precedent for management of any potential wilderness outside the Seashore. 
National Park System, special resource study  
125. 
(a)In generalThe Secretary of the Interior (referred to in this section as the Secretary) shall conduct a special resource study of the national significance, suitability, and feasibility of including the Honouliuli Gulch and associated sites within the State of Hawaii in the National Park System.  
(b)GuidelinesIn conducting the study, the Secretary shall use the criteria for the study of areas for potential inclusion in the National Park System described in section 8 of Public Law 91–383 (16 U.S.C. 1a–5).  
(c)ConsultationIn conducting the study, the Secretary shall consult with— 
(1)the State of Hawaii;  
(2)appropriate Federal agencies;  
(3)Native Hawaiian and local government entities;  
(4)private and nonprofit organizations;  
(5)private land owners; and  
(6)other interested parties.  
(d)ThemesThe study shall evaluate the Honouliuli Gulch, associated sites located on Oahu, and other islands located in the State of Hawaii with respect to— 
(1)the significance of the site as a component of World War II;  
(2)the significance of the site as the site related to the forcible internment of Japanese Americans, European Americans, and other individuals; and  
(3)historic resources at the site.  
(e)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing the findings, conclusions, and recommendations of the study required under this section. Control of Border  
126.None of the funds made available by this Act may be used to impede, prohibit, or restrict activities of the Secretary of Homeland Security on public lands to achieve operational control (as defined in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367) over the international land and maritime borders of the United States with respect to section 102(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note). 
National Heritage Area, Opt Out Provision  
127.Any owner of private property within an existing or new National Heritage Area may opt out of participating in any plan, project, program, or activity conducted within the National Heritage Area if the property owner provides written notice to the local coordinating entity. 
PLACEMENT OF PLAQUE AT WORLD WAR II MEMORIAL  
128.Notwithstanding any other law, the Secretary of the Interior shall install in the area of the World War II Memorial in the District of Columbia a suitable plaque to commemorate the extraordinary leadership of Senator Robert J. Dole in making the Memorial a reality on the National Mall: 
Provided, That the Secretary shall design, procure, prepare and install the plaque: 
Provided further, That the Secretary of the Interior is authorized to accept and expend contributions toward the cost of preparing and installing the plaque, without further appropriation: 
Provided further, That Federal funds may be used to design, procure, or install the plaque. 
MARTIN LUTHER KING, JR. MEMORIAL AUTHORITY, EXTENSION  
129.Section 508(b)(2) of the Omnibus Parks and Public Lands Management Act of 1996, as amended (40 U.S.C. 8903 note; 110 Stat. 4157, 114 Stat. 26, 117 Stat. 1347, 119 Stat. 527, 122 Stat. 5034) shall be amended by striking November 12, 2009 and inserting September 30, 2010. 
JOHN ADAMS MEMORIAL AUTHORITY, EXTENSION  
130.Notwithstanding section 8903(e) of title 40, United States Code, the authority provided by Public Law 107–62 and Public Law 107–315 shall continue to apply through September 30, 2010.   
IIEnvironmental protection agencyScience and technologyFor science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; and other operating expenses in support of research and development, $846,049,000, to remain available until September 30, 2011.Environmental programs and managementFor environmental programs and management, including necessary expenses, not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; and not to exceed $9,000 for official reception and representation expenses, $2,993,779,000, to remain available until September 30, 2011: 
Provided, That of the funds included under this heading, not less than $608,441,000 shall be for the Geographic Programs specified in the explanatory statement accompanying this Act.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $44,791,000, to remain available until September 30, 2011.Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of, or for use by, the Environmental Protection Agency, $37,001,000, to remain available until expended, of which up to $500,000 shall be made available for preliminary planning and design of a high-performance green building to consolidate the multiple offices and research facilities of the Environmental Protection Agency in Las Vegas, Nevada.Hazardous substance superfund(including transfers of funds)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), as amended, including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611) $1,306,541,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2009, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,306,541,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA, as amended: 
Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: 
Provided further, That of the funds appropriated under this heading, $9,975,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2011, and $26,834,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2011.Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, as amended, $113,101,000, to remain available until expended, of which $78,671,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act, as amended; $34,430,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code, as amended: 
Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks.Oil spill responseFor expenses necessary to carry out the Environmental Protection Agency's responsibilities under the Oil Pollution Act of 1990, $18,379,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended.State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $4,970,223,000, to remain available until expended, of which $2,100,000,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act, as amended (the Act); of which $1,387,000,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act, as amended: 
Provided, That for fiscal year 2010, to the extent there are sufficient eligible project applications, not less than 20 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and not less than 20 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities; $17,000,000 shall be for architectural, engineering, planning, design, construction and related activities in connection with the construction of high priority water and wastewater facilities in the area of the United States-Mexico Border, after consultation with the appropriate border commission; $13,000,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: 
Provided further, That, of these funds: (1) the State of Alaska shall provide a match of 25 percent; (2) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (3) the State of Alaska shall make awards consistent with the State-wide priority list established in conjunction with the Agency and the U.S. Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities; $156,777,000 shall be for making special project grants and technical corrections to prior-year grants for the construction of drinking water, wastewater and storm water infrastructure and for water quality protection in accordance with the terms and conditions specified for such grants in the joint explanatory statement of the managers accompanying this Act, and, for purposes of these grants, each grantee shall contribute not less than 45 percent of the cost of the project unless the grantee is approved for a waiver by the Agency; $100,000,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), as amended, including grants, interagency agreements, and associated program support costs; $60,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005, as amended; $20,000,000 shall be for targeted airshed grants in accordance with the terms and conditions of the joint explanatory statement of the managers accompanying this Act; and $1,116,446,000 shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, of which $49,495,000 shall be for carrying out section 128 of CERCLA, as amended, $10,000,000 shall be for Environmental Information Exchange Network grants, including associated program support costs, $18,500,000 of the funds available for grants under section 106 of the Act shall be for water quality monitoring activities, $10,000,000 shall be for competitive grants to communities to develop plans and demonstrate and implement projects which reduce greenhouse gas emissions and, in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act, as amended, $2,500,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, as amended: 
Provided further, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2010 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: 
Provided further, That for fiscal year 2010, and notwithstanding section 518(f) of the Act, the Administrator is authorized to use the amounts appropriated for any fiscal year under section 319 of that Act to make grants to federally recognized Indian tribes pursuant to sections 319(h) and 518(e) of that Act: 
Provided further, That for fiscal year 2010, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act and section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: 
Provided further, That for fiscal year 2010, in addition to the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.2486 percent of the funds appropriated for the Clean Water State Revolving Fund program under the Act may be reserved by the Administrator for grants made under title II of the Clean Water Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: 
Provided further, That for fiscal year 2010, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: 
Provided further, That not less than 30 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and not less than 30 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), except that for the Clean Water State Revolving Fund capitalization grant appropriation this section shall only apply to the portion that exceeds $1,000,000,000: 
Provided further, That no funds provided by this appropriations Act to address the water, wastewater and other critical infrastructure needs of the colonias in the United States along the United States-Mexico border shall be made available to a county or municipal government unless that government has established an enforceable local ordinance, or other zoning rule, which prevents in that jurisdiction the development or construction of any additional colonia areas, or the development within an existing colonia the construction of any new home, business, or other structure which lacks water, wastewater, or other necessary infrastructure.Administrative provisions, environmental protection agency(including transfer and rescission of funds)For fiscal year 2010, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency's function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member Tribes, to assist the Administrator in implementing Federal environmental programs for Indian Tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended by Public Law 110–94, the Pesticide Registration Improvement Renewal Act.Title II of Public Law 109–54, as amended by title II of division E of Public Law 111–8 (123 Stat. 729), is amended in the fourth paragraph under the heading Administrative Provisions by striking 2011 and inserting 2015.The Administrator is authorized to transfer up to $475,000,000 of the funds appropriated for the Great Lakes Initiative under the heading “Environmental Programs and Management” to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.From unobligated balances to carry out projects and activities funded through the State and Tribal Assistance Grants and Hazardous Substance Superfund accounts, $40,000,000 are permanently rescinded: 
Provided, That no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended. 
Not later than 18 months after the date of enactment of this Act, the Administrator, in consultation with other Federal agencies, shall carry out and submit to Congress the results of a study on domestic and international black carbon emissions that shall include an inventory of the major sources of black carbon, an assessment of the impacts of black carbon on global and regional climate, an assessment of potential metrics and approaches for quantifying the climatic effects of black carbon emissions (including its radiative forcing and warming effects) and comparing those effects to the effects of carbon dioxide and other greenhouse gases, an identification of the most cost-effective approaches to reduce black carbon emissions, and an analysis of the climatic effects and other environmental and public health benefits of those approaches. 
For fiscal year 2010 the requirements of section 513 of the Federal Water Pollution Control Act (33 U.S.C. 1372) shall apply to the construction of treatment works carried out in whole or in part with assistance made available by a State water pollution control revolving fund as authorized by title VI of that Act (33 U.S.C. 1381 et seq.), or with assistance made available under section 205(m) of that Act (33 U.S.C. 1285(m)), or both. 
For fiscal year 2010 the requirements of section 1450(e) of the Safe Drinking Water Act (42 U.S.C. 300j–9(e)) shall apply to any construction project carried out in whole or in part with assistance made available by a drinking water treatment revolving loan fund as authorized by section 1452 of that Act (42 U.S.C. 300j–12). 
IIIRelated agenciesDepartment of agricultureForest serviceForest and rangeland researchFor necessary expenses of forest and rangeland research as authorized by law, $312,012,000, to remain available until expended: 
Provided, That of the funds provided, $66,939,000 is for the forest inventory and analysis program.State and private forestryFor necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management, including treatments of pests, pathogens, and invasive or noxious plants and for restoring and rehabilitating forests damaged by pests or invasive plants, cooperative forestry, and education and land conservation activities and conducting an international program as authorized, $308,061,000, to remain available until expended, as authorized by law; of which $76,460,000 is to be derived from the Land and Water Conservation Fund; and of which $2,000,000 may be made available to the Pest and Disease Revolving Loan Fund established by section 10205(b) of the Food, Conservation, and Energy Act of 2008 (16 U.S.C. 2104a(b)).National forest system(including transfers of funds)For necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, $1,551,339,000, to remain available until expended, which shall include 50 percent of all moneys received during prior fiscal years as fees collected under the Land and Water Conservation Fund Act of 1965, as amended, in accordance with section 4 of the Act (16 U.S.C. 460l–6a(i)): 
Provided, That, through fiscal year 2012, the Secretary may authorize the expenditure or transfer of up to $10,000,000 to the Department of the Interior, Bureau of Land Management, for removal, preparation, and adoption of excess wild horses and burros from National Forest System lands, and for the performance of cadastral surveys to designate the boundaries of such lands.Capital improvement and maintenance(including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, $556,053,000, to remain available until expended, for construction, capital improvement, maintenance and acquisition of buildings and other facilities and infrastructure; and for construction, capital improvement, decommissioning, and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: 
Provided, That $90,000,000 shall be designated for urgently needed road decommissioning, road and trail repair and maintenance and associated activities, and removal of fish passage barriers, especially in areas where Forest Service roads may be contributing to water quality problems in streams and water bodies which support threatened, endangered or sensitive species or community water sources: 
Provided further, That funds provided herein shall be available for the decommissioning of roads, including unauthorized roads not part of the transportation system, which are no longer needed: 
Provided further, That no funds shall be expended to decommission any system road until notice and an opportunity for public comment has been provided on each decommissioning project: 
Provided further, That the decommissioning of unauthorized roads not part of the official transportation system shall be expedited in response to threats to public safety, water quality, or natural resources: 
Provided further, That funds becoming available in fiscal year 2010 under the Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated.Land acquisitionFor expenses necessary to carry out the provisions of the Land and Water Conservation Fund Act of 1965, as amended (16 U.S.C. 460l–4 through 11), including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the Forest Service, $63,522,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.Acquisition of lands for national forests special actsFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California, as authorized by law, $1,050,000, to be derived from forest receipts.Acquisition of lands to complete land exchangesFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the Act of December 4, 1967, as amended (16 U.S.C. 484a), to remain available until expended (16 U.S.C. 460l–516–617a, 555a; Public Law 96–586; Public Law 76–589, 76–591; and Public Law 78–310).Range betterment fundFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of Public Law 94–579, as amended, to remain available until expended, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements.Gifts, donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C. 1643(b), $50,000, to remain available until expended, to be derived from the fund established pursuant to the above Act.Management of national forest lands for subsistence usesFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (Public Law 96–487), $2,582,000, to remain available until expended.Wildland fire management(including transfers of funds)For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency fire suppression on or adjacent to such lands or other lands under fire protection agreement, hazardous fuels reduction on or adjacent to such lands, and for emergency rehabilitation of burned-over National Forest System lands and water, $2,103,737,000, to remain available until expended: 
Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: 
Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: 
Provided further, That, notwithstanding any other provision of law, $8,000,000 of funds appropriated under this appropriation shall be used for Fire Science Research in support of the Joint Fire Science Program: 
Provided further, That all authorities for the use of funds, including the use of contracts, grants, and cooperative agreements, available to execute the Forest and Rangeland Research appropriation, are also available in the utilization of these funds for Fire Science Research: 
Provided further, That funds provided shall be available for emergency rehabilitation and restoration, hazardous fuels reduction activities in the urban-wildland interface, support to Federal emergency response, and wildfire suppression activities of the Forest Service: 
Provided further, That of the funds provided, $350,285,000 is for hazardous fuels reduction activities, $11,600,000 is for rehabilitation and restoration, $23,917,000 is for research activities and to make competitive research grants pursuant to the Forest and Rangeland Renewable Resources Research Act, as amended (16 U.S.C. 1641 et seq.), $71,250,000 is for State fire assistance, $9,000,000 is for volunteer fire assistance, $20,752,000 is for forest health activities on Federal lands and $11,428,000 is for forest health activities on State and private lands: 
Provided further, That no less than $75,000,000 in prior-year wildfire suppression balances shall be made available in addition to amounts provided in this Act for that purpose: 
Provided further, That of the funds provided for hazardous fuels reduction, $10,000,000 shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f): 
Provided further, That amounts in this paragraph may be transferred to the State and Private Forestry, National Forest System, and Forest and Rangeland Research accounts to fund State fire assistance, volunteer fire assistance, forest health management, forest and rangeland research, the Joint Fire Science Program, vegetation and watershed management, heritage site rehabilitation, and wildlife and fish habitat management and restoration: 
Provided further, That up to $15,000,000 of the funds provided under this heading for hazardous fuels treatments may be transferred to and made a part of the National Forest System account at the sole discretion of the Chief 30 days after notifying the House and the Senate Committees on Appropriations: 
Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: 
Provided further, That up to $15,000,000 of the funds provided herein may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements, or issue grants, for hazardous fuels reduction activities and for training and monitoring associated with such hazardous fuels reduction activities, on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: 
Provided further, That funds made available to implement the Community Forest Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry Appropriation: 
Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite jointly funded wildland fire management programs and projects: 
Provided further, That of the funds provided for hazardous fuels reduction, not to exceed $5,000,000, may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from national forest lands: 
Provided further, That funds designated for wildfire suppression shall be assessed for cost pools on the same basis as such assessments are calculated against other agency programs.FLAME Wildfire Suppression Reserve Fund(Including Transfers of Funds)For deposit in the FLAME Wildfire Suppression Reserve Fund created in title V, section 502(b) of this Act, $413,000,000, to remain available until expended.Administrative provisions, forest service(INCLUDING TRANSFERS OF FUNDS)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft from excess sources to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions five days after the Secretary notifies the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the headings Wildland Fire Management and FLAME Wildfire Suppression Reserve Fund shall be fully obligated within 30 days: 
Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–107 (7 U.S.C. 8316(b)).None of the funds available to the Forest Service may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in the joint explanatory statement of the managers accompanying this Act.Not more than $78,350,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $19,825,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain services from the Department of Agriculture's National Information Technology Center.Funds available to the Forest Service shall be available to conduct a program of up to $5,000,000 for priority projects within the scope of the approved budget, of which $2,500,000 shall be carried out by the Youth Conservation Corps and $2,500,000 shall be carried out under the authority of the Public Lands Corps Healthy Forests Restoration Act of 2005, Public Law 109–154.Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: 
Provided, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match on at least one-for-one basis funds made available by the Forest Service: 
Provided further, That the Foundation may transfer Federal funds to Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds: 
Provided further, That authorized investments of Federal funds held by the Foundation may be made only in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States.Pursuant to section 2(b)(2) of Public Law 98–244, $3,000,000 of the funds available to the Forest Service shall be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: 
Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: 
Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.An eligible individual who is employed in any project funded under title V of the Older American Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older American Act of 1965 (42 U.S.C. 3056(c)(2)).Funds available to the Forest Service, not to exceed $55,000,000, shall be assessed for the purpose of performing fire, administrative and other facilities maintenance. Such assessments shall occur using a square foot rate charged on the same basis the agency uses to assess programs for payment of rent, utilities, and other support services.Notwithstanding any other provision of law, any appropriations or funds available to the Forest Service not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations and similar non-litigation related matters. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the requested funding transfers.The 19th unnumbered paragraph under heading “Administrative Provisions, Forest Service” in title III of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2006, Public Law 109–54, is amended by striking “2009” and inserting “2014”.Department of health and human servicesIndian health serviceIndian health servicesFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $3,657,618,000, together with payments received during the fiscal year pursuant to 42 U.S.C. 238(b) and 238b for services furnished by the Indian Health Service: 
Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: 
Provided further, That $779,347,000 for contract medical care, including $48,000,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: 
Provided further, That $18,251,000 is provided for Headquarters operations and information technology activities and, notwithstanding any other provision of law, the amount available under this proviso shall be allocated at the discretion of the Director of the Indian Health Service: 
Provided further, That of the funds provided, up to $32,000,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: 
Provided further, That $16,391,000 is provided for the methamphetamine and suicide prevention and treatment initiative and $10,000,000 is provided for the domestic violence prevention initiative and, notwithstanding any other provision of law, the amounts available under this proviso shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: 
Provided further, That funds provided in this Act may be used for annual contracts and grants that fall within two fiscal years, provided the total obligation is recorded in the year the funds are appropriated: 
Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: 
Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended: 
Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: 
Provided further, That, notwithstanding any other provision of law, of the amounts provided herein, not to exceed $398,490,000 shall be for payments to tribes and tribal organizations for contract or grant support costs associated with contracts, grants, self-governance compacts, or annual funding agreements between the Indian Health Service and a tribe or tribal organization pursuant to the Indian Self-Determination Act of 1975, as amended, prior to or during fiscal year 2010, of which not to exceed $5,000,000 may be used for contract support costs associated with new or expanded self-determination contracts, grants, self-governance compacts, or annual funding agreements: 
Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400, et seq.): 
Provided further, That the Indian Health Care Improvement Fund may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account.Indian health facilitiesFor construction, repair, maintenance, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $394,757,000, to remain available until expended: 
Provided, That notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: 
Provided further, That not to exceed $500,000 shall be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: 
Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development: 
Provided further, That not to exceed $2,700,000 from this account and the Indian Health Services account shall be used by the Indian Health Service to obtain ambulances for the Indian Health Service and tribal facilities in conjunction with an existing interagency agreement between the Indian Health Service and the General Services Administration: 
Provided further, That not to exceed $500,000 shall be placed in a Demolition Fund, to remain available until expended, and be used by the Indian Health Service for the demolition of Federal buildings.Administrative provisions, indian health serviceAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service.In accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation. Notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638, as amended.Funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation.None of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process.Notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation.None of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law.With respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment. The reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended.Reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead associated with the provision of goods, services, or technical assistance.The appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations.National institutes of healthNational institute of environmental health sciencesFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended, and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $79,212,000.Agency for toxic substances and disease registryToxic substances and environmental public healthFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), as amended; section 118(f) of the Superfund Amendments and Reauthorization Act of 1986 (SARA), as amended; and section 3019 of the Solid Waste Disposal Act, as amended, $76,792,000, of which up to $1,000 per eligible employee of the Agency for Toxic Substance and Disease Registry shall remain available until expended for Individual Learning Accounts: 
Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited health care providers: 
Provided further, That in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: 
Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(i) of CERCLA during fiscal year 2010, and existing profiles may be updated as necessary.Other related agenciesExecutive office of the presidentCouncil on environmental quality and office of environmental qualityFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $3,159,000: 
Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council.Chemical safety and hazard investigation boardSalaries and expensesFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, as amended, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $11,147,000: 
Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: 
Provided further, That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: 
Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board: 
Provided further, That of the funds appropriated under this heading, $600,000 shall be for a study by the National Academy of Sciences to examine the use and storage of methyl isocyanate including the feasibility of implementing alternative chemicals or processes and an examination of the cost of alternatives at the Bayer CropScience facility in Institute, West Virginia.Office of navajo and hopi indian relocationSalaries and expensesFor necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $8,000,000, to remain available until expended: 
Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: 
Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: 
Provided further, That no relocatee will be provided with more than one new or replacement home: 
Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to 25 U.S.C. 640d–10.Institute of american indian and alaska native culture and arts developmentPayment to the instituteFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by title XV of Public Law 99–498, as amended (20 U.S.C. 56 part A), $8,300,000.Smithsonian institutionSalaries and expensesFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $636,161,000, to remain available until September 30, 2011, except as otherwise provided herein; of which not to exceed $19,117,000 for the instrumentation program, collections acquisition, exhibition reinstallation, the National Museum of African American History and Culture, and the repatriation of skeletal remains program shall remain available until expended; of which $1,553,000 is for fellowships and scholarly awards; of which $250,000 may be made available to carry out activities under the Civil Rights History Project Act of 2009 (20 U.S.C. 80s et seq.), to remain available until expended; and including such funds as may be necessary to support American overseas research centers: 
Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations.Facilities capitalFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $125,000,000, to remain available until expended, of which not to exceed $10,000 is for services as authorized by 5 U.S.C. 3109.Legacy fund(including rescission of funds)For the purpose of developing a public-private partnership to facilitate the reopening of the Arts and Industries Building of the Smithsonian Institution, $30,000,000, to remain available until expended, for repair, renovation and revitalization of the building: 
Provided, That such funds shall be matched on a 1:1 basis by private donations: 
Provided further, That major in-kind donations that contribute significantly to the redesign and purpose of the reopened building be considered to qualify toward the total private match: 
Provided further, That privately contributed endowments, which are designated for the care and renewal of permanent exhibitions installed in the Arts and Industries Building, be considered as qualifying toward the total private match: 
Provided further, That this appropriation may be made available to the Smithsonian Institution incrementally as private funding becomes available: 
Provided further, That any other provision of law that adjusts the overall amount of the Federal appropriation for this account shall also apply to the privately contributed requirement: 
Provided further, That the unobligated balances provided under this heading in Public Law 110–161 and Public Law 111–8 are hereby rescinded.National gallery of artSalaries and expensesFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $110,746,000, of which not to exceed $3,386,000 for the special exhibition program shall remain available until expended.Repair, restoration and renovation of buildingsFor necessary expenses of repair, restoration and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, as authorized, $56,259,000, to remain available until expended: 
Provided, That of this amount, $40,000,000 shall be available for repair of the National Gallery's East Building façade: 
Provided further, That notwithstanding any other provision of law, a single procurement for the foregoing Major Critical Project may be issued which includes the full scope of the project: 
Provided further, That the solicitation and contract shall contain the clause “availability of funds” found at 48 CFR 52.232.18: 
Provided further, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price.John F. Kennedy center for the performing artsOperations and maintenanceFor necessary expenses for the operation, maintenance and security of the John F. Kennedy Center for the Performing Arts, $23,000,000: 
Provided, That of the funds included under this heading, $500,000 is available until expended to implement a program to train arts managers throughout the United States.Capital repair and restorationFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $17,447,000, to remain available until expended.Woodrow Wilson international center for scholarsSalaries and expensesFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $12,225,000, to remain available until September 30, 2011.National foundation on the arts and the humanitiesNational endowment for the artsGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, as amended, $167,500,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended.National endowment for the humanitiesGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, as amended, $167,500,000, to remain available until expended, of which $153,200,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $14,300,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act including $9,500,000 for the purposes of section 7(h): 
Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, and devises of money, and other property accepted by the chairman or by grantees of the Endowment under the provisions of subsections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated.Administrative provisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: 
Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: 
Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: 
Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate this amount does not exceed 5 percent of the sums appropriated for grant-making purposes per year: 
Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson.Commission of fine artsSalaries and expensesFor expenses made necessary by the Act establishing a Commission of Fine Arts (40 U.S.C. 104), $2,294,000: 
Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: 
Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation’s Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study or education.National capital arts and cultural affairsFor necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), as amended, $9,500,000.Advisory council on historic preservationSalaries and expensesFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665, as amended), $5,908,000: 
Provided, That none of these funds shall be available for compensation of level V of the Executive Schedule or higher positions.National capital planning commissionSalaries and expensesFor necessary expenses, as authorized by the National Capital Planning Act of 1952 (40 U.S.C. 71–71i), including services as authorized by 5 U.S.C. 3109, $8,507,000: 
Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals.United states holocaust memorial museumHolocaust memorial museumFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $49,122,000, of which $515,000 for the Museum's equipment replacement program, $1,900,000 for the museum's repair and rehabilitation program, and $1,264,000 for the museum's exhibition design and production program shall remain available until expended.Presidio trustPresidio trust fundFor necessary expenses to carry out title I of the Omnibus Parks and Public Lands Management Act of 1996, $23,200,000 shall be available to the Presidio Trust, to remain available until expended.Dwight D. Eisenhower memorial commissionSalaries and expensesFor necessary expenses, including the costs of construction design, of the Dwight D. Eisenhower Memorial Commission, $3,000,000, to remain available until expended.Capital ConstructionFor necessary expenses of the Dwight D. Eisenhower Memorial Commission for design and construction of a memorial in honor of Dwight D. Eisenhower, as authorized by Public Law 106–79, $16,000,000, to remain available until expended. 
IVGeneral provisions(including transfers of funds)limitation on consulting services 
401.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive Order issued pursuant to existing law.restriction on use of funds 
402.No part of any appropriation contained in this Act shall be available for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which Congressional action is not complete other than to communicate to Members of Congress as described in 18 U.S.C. 1913.Obligation of Appropriations 
403.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.prohibition on use of funds for personal services 
404.None of the funds provided in this Act to any department or agency shall be obligated or expended to provide a personal cook, chauffeur, or other personal servants to any officer or employee of such department or agency except as otherwise provided by law.disclosure of administrative expenses 
405.Estimated overhead charges, deductions, reserves or holdbacks from programs, projects, activities and subactivities to support government-wide, departmental, agency or bureau administrative functions or headquarters, regional or central operations shall be presented in annual budget justifications and subject to approval by the Committees on Appropriations. Changes to such estimates shall be presented to the Committees on Appropriations for approval.giant sequoia 
406.None of the funds in this Act may be used to plan, prepare, or offer for sale timber from trees classified as giant sequoia (Sequoiadendron giganteum) which are located on National Forest System or Bureau of Land Management lands in a manner different than such sales were conducted in fiscal year 2009.Transfer of Funds Authority 
407.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government except pursuant to a transfer made by, or transfer provided in, this Act or any other Act.mining applications 
408. 
(a)Limitation of FundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws. 
(b)ExceptionsThe provisions of subsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned: (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims and sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date. 
(c)ReportOn September 30, 2010, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208). 
(d)Mineral examinationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors.contract support costs 
409.Notwithstanding any other provision of law, amounts appropriated to or otherwise designated in committee reports for the Bureau of Indian Affairs and the Indian Health Service by Public Laws 103–138, 103–332, 104–134, 104–208, 105–83, 105–277, 106–113, 106–291, 107–63, 108–7, 108–108, 108–447, 109–54, 109–289, division B and Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289, as amended by Public Laws 110–5 and 110–28), Public Laws 110–92, 110–116, 110–137, 110–149, 110–161, 110–329, 111–6, and 111–8 for payments for contract support costs associated with self-determination or self-governance contracts, grants, compacts, or annual funding agreements with the Bureau of Indian Affairs or the Indian Health Service as funded by such Acts, are the total amounts available for fiscal years 1994 through 2009 for such purposes, except that the Bureau of Indian Affairs, tribes and tribal organizations may use their tribal priority allocations for unmet contract support costs of ongoing contracts, grants, self-governance compacts, or annual funding agreements.forest management plans 
410.The Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: 
Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis.prohibition within national monuments 
411.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument.international firefighter cooperative agreements 
412.In entering into agreements with foreign fire organizations pursuant to the Temporary Emergency Wildfire Suppression Act (42 U.S.C. 1856m–1856o), the Secretary of Agriculture and the Secretary of the Interior are authorized to enter into reciprocal agreements in which the individuals furnished under said agreements to provide wildfire services are considered, for purposes of tort liability, employees of the fire organization receiving said services when the individuals are engaged in fire suppression or presuppression: 
Provided, That the Secretary of Agriculture or the Secretary of the Interior shall not enter into any agreement under this provision unless the foreign fire organization agrees to assume any and all liability for the acts or omissions of American firefighters engaged in fire suppression or presuppression in a foreign country: 
Provided further, That when an agreement is reached for furnishing fire suppression or presuppression services, the only remedies for acts or omissions committed while engaged in fire suppression or presuppression shall be those provided under the laws applicable to the fire organization receiving the fire suppression or presuppression services, and those remedies shall be the exclusive remedies for any claim arising out of fire suppression or presuppression activities in a foreign country: 
Provided further, That neither the sending country nor any legal organization associated with the firefighter shall be subject to any legal action, consistent with the applicable laws governing sovereign immunity, pertaining to or arising out of the firefighter’s role in fire suppression or presuppression, except that if the foreign fire organization is unable to provide immunity under laws applicable to it, it shall assume any and all liability for the United States or for any legal organization associated with the American firefighter, and for any and all costs incurred or assessed, including legal fees, for any act or omission pertaining to or arising out of the firefighter’s role in fire suppression or presuppression.contracting authorities 
413.In awarding a Federal contract with funds made available by this Act, notwithstanding Federal Government procurement and contracting laws, the Secretary of Agriculture and the Secretary of the Interior (the Secretaries) may, in evaluating bids and proposals, give consideration to local contractors who are from, and who provide employment and training for, dislocated and displaced workers in an economically disadvantaged rural community, including those historically timber-dependent areas that have been affected by reduced timber harvesting on Federal lands and other forest-dependent rural communities isolated from significant alternative employment opportunities: 
Provided, That notwithstanding Federal Government procurement and contracting laws the Secretaries may award contracts, grants or cooperative agreements to local non-profit entities, Youth Conservation Corps or related partnerships with State, local or non-profit youth groups, or small or micro-business or disadvantaged business: 
Provided further, That the contract, grant, or cooperative agreement is for forest hazardous fuels reduction, watershed or water quality monitoring or restoration, wildlife or fish population monitoring, or habitat restoration or management: 
Provided further, That the terms rural community and economically disadvantaged shall have the same meanings as in section 2374 of Public Law 101–624: 
Provided further, That the Secretaries shall develop guidance to implement this section: 
Provided further, That nothing in this section shall be construed as relieving the Secretaries of any duty under applicable procurement laws, except as provided in this section.limitation on takings 
414.Unless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: 
Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes.hunters point environmental cleanup 
415.In addition to the amounts otherwise provided to the Environmental Protection Agency in this Act, $8,000,000, to remain available until expended, is provided to EPA to be transferred to the Department of the Navy for clean-up activities at the Treasure Island Naval Station—Hunters Point Annex.extension of grazing permits 
416.The terms and conditions of section 325 of Public Law 108–108, regarding grazing permits at the Department of the Interior and the Forest Service shall remain in effect for fiscal year 2010.National Council on the Arts Membership 
417.Section 6 of the National Foundation on the Arts and the Humanities Act of 1965 (Public Law 89–209, 20 U.S.C. 955), as amended, is further amended as follows: 
(1)In the first sentence of subsection (b)(1)(C), by striking “14” and inserting in lieu thereof “18”; and 
(2)In the second sentence of subsection (d)(1), by striking “Eight” and inserting in lieu thereof “Ten”.National Capital Arts and Cultural Affairs Authorization 
418.The item relating to ‘‘National Capital Arts and Cultural Affairs’’ in the Department of the Interior and Related Agencies Appropriations Act, 1986, as enacted into law by section 101(d) of Public Law 99–190 (99 Stat. 1261; 20 U.S.C. 956a), is amended— 
(1)in the second sentence of the first paragraph, by striking ‘‘$7,500,000’’ and inserting ‘‘$10,000,000’’; and 
(2)in the second sentence of the fourth paragraph, by striking ‘‘$500,000’’ and inserting ‘‘$650,000’’.alaska native health care services 
419. 
(a)Notwithstanding any other provision of law and until October 1, 2011, the Indian Health Service may not disburse funds for the provision of health care services pursuant to Public Law 93–638 (25 U.S.C. 450 et seq.) to any Alaska Native village or Alaska Native village corporation that is located within the area served by an Alaska Native regional health entity. 
(b)Nothing in this section shall be construed to prohibit the disbursal of funds to any Alaska Native village or Alaska Native village corporation under any contract or compact entered into prior to May 1, 2006, or to prohibit the renewal of any such agreement. 
(c)For the purpose of this section, Eastern Aleutian Tribes, Inc., the Council of Athabascan Tribal Governments, and the Native Village of Eyak shall be treated as Alaska Native regional health entities to which funds may be disbursed under this section.Extension of Forest Botanical Product Authorities 
420.Section 339(h) of the Department of the Interior and Related Agencies Appropriations Act, 2000, as amended, concerning a pilot program for the sale of forest botanical products by the Forest Service, is further amended by striking “September 30, 2009” and inserting “September 30, 2014”.TIMBER SALE REQUIREMENTS 
421.The Forest Service shall use the residual value approach to appraising all timber sales in Alaska’s Region 10 that contain a component of Western red cedar and shall only offer sales that contain a component of Western red cedar that are not deficit. Western red cedar shall be appraised using lower 48 State domestic values if the timber might be eligible for shipment to the lower 48 States. All of the Western red cedar timber from those sales which is surplus to the needs of domestic processors in Alaska shall be made available to domestic processors in the contiguous 48 United States at prevailing domestic prices in the contiguous 48 United States. Western red cedar shall be deemed surplus to the needs of domestic processors in Alaska if the Forest Service determines it is surplus or if the timber sale holder has presented to the Forest Service documentation that the Forest Service determines is valid of the inability to sell Western red cedar logs from a given sale to domestic Alaska processors at a price equal to or greater than the log selling value stated in the contract. All additional Western red cedar volume not sold to Alaska or to contiguous 48 United States domestic processors may be exported to foreign markets if the Forest Service determines it is surplus to the needs of the 50 States. All Alaska yellow cedar may be sold at prevailing export prices if the Forest Service determines it is surplus to the needs of the 50 States.Colorado Cooperative Conservation Authority 
422.Section 331(e) of the Department of the Interior and Related Agencies Appropriations Act, 2001, (Public Law 106–291), as added by section 336 of division E of the Consolidated Appropriations Act, 2005 (Public Law 108–447), concerning cooperative forestry agreements known as the Colorado Good Neighbor Act Authority is amended by striking September 30, 2009 and inserting September 30, 2013.Geothermal Energy Receipts 
423.All monies received by the United States in fiscal year 2010 from sales, bonuses, rentals, and royalties under the Geothermal Steam Act of 1970 shall be disposed of as provided by section 20 of that Act (30 U.S.C. 1019), as in effect immediately before enactment of the Energy Policy Act of 2005 (Public Law 109–58), and without regard to the amendments contained in sections 224(b) and section 234 of the Energy Policy Act of 2005 (42 U.S.C. 17673).prohibition on use of funds 
424.Notwithstanding any other provision of law, none of the funds made available in this Act or any other Act may be used to promulgate or implement any regulation requiring the issuance of permits under title V of the Clean Air Act (42 U.S.C. 7661 et seq.) for carbon dioxide, nitrous oxide, water vapor, or methane emissions resulting from biological processes associated with livestock production.greenhouse gas reporting restrictions 
425.Notwithstanding any other provision of law, none of the funds made available in this or any other Act may be used to implement any provision in a rule, if that provision requires mandatory reporting of greenhouse gas emissions from manure management systems.Report on Use of Climate Change Funds 
426.Not later than 120 days after the date on which the President’s fiscal year 2011 budget request is submitted to Congress, the President shall submit a report to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate describing in detail all Federal agency obligations and expenditures, domestic and international, for climate change programs and activities in fiscal year 2009 and fiscal year 2010, including an accounting of expenditures by agency with each agency identifying climate change activities and associated costs by line item as presented in the President’s Budget Appendix. 
427.Prohibition on use of fundsNone of the funds made available under this Act may be distributed to the Association of Community Organizations for Reform Now (ACORN) or its subsidiaries.Guantanamo Bay Detainees, Funding Restrictions 
428. 
(a)None of the funds made available in this or any other Act may be used to release an individual who is detained, as of June 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United States, Alaska, Hawaii, or the District of Columbia, into any of the United States territories of Guam, American Samoa (AS), the United States Virgin Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands (CNMI). 
(b)None of the funds made available in this or any other Act may be used to transfer an individual who is detained, as of June 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United States, Alaska, Hawaii, or the District of Columbia, into any of the United States territories of Guam, American Samoa (AS), the United States Virgin Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands (CNMI), for the purpose of detention, except as provided in subsection (c). 
(c)None of the funds made available in this or any other Act may be used to transfer an individual who is detained, as of June 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United States, Alaska, Hawaii, or the District of Columbia, into any of the United States territories of Guam, American Samoa (AS), the United States Virgin Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands (CNMI), for the purposes of prosecuting such individual, or detaining such individual during legal proceedings, until 45 days after the plan described in subsection (d) is received. 
(d)The President shall submit to Congress, in classified form, a plan regarding the proposed disposition of any individual covered by subsection (c) who is detained as of June 24, 2009. Such plan shall include, at a minimum, each of the following for each such individual: 
(1)A determination of the risk that the individual might instigate an act of terrorism within the continental United States, Alaska, Hawaii, the District of Columbia, or the United States territories if the individual were so transferred. 
(2)A determination of the risk that the individual might advocate, coerce, or incite violent extremism, ideologically motivated criminal activity, or acts of terrorism, among inmate populations at incarceration facilities within the continental United States, Alaska, Hawaii, the District of Columbia, or the United States territories if the individual were transferred to such a facility. 
(3)The costs associated with transferring the individual in question. 
(4)The legal rationale and associated court demands for transfer. 
(5)A plan for mitigation of any risks described in paragraphs (1), (2), and (7). 
(6)A copy of a notification to the Governor of the State to which the individual will be transferred, to the Mayor of the District of Columbia if the individual will be transferred to the District of Columbia, or to any United States territories with a certification by the Attorney General of the United States in classified form at least 14 days prior to such transfer (together with supporting documentation and justification) that the individual poses little or no security risk to the United States. 
(7)An assessment of any risk to the national security of the United States or its citizens, including members of the Armed Services of the United States, that is posed by such transfer and the actions taken to mitigate such risk. 
(e)None of the funds made available in this or any other Act may be used to transfer or release an individual detained at Naval Station, Guantanamo Bay, Cuba, as of June 24, 2009, to the country of such individual's nationality or last habitual residence or to any other country other than the United States or to a freely associated State, unless the President submits to the Congress, in classified form, at least 15 days prior to such transfer or release, the following information: 
(1)The name of any individual to be transferred or released and the country or the freely associated State to which such individual is to be transferred or released. 
(2)An assessment of any risk to the national security of the United States or its citizens, including members of the Armed Services of the United States, that is posed by such transfer or release and the actions taken to mitigate such risk. 
(3)The terms of any agreement with the country or the freely associated State for the acceptance of such individual, including the amount of any financial assistance related to such agreement. 
(f)In this section, the term freely associated States means the Federated States of Micronesia (FSM), the Republic of the Marshall Islands (RMI), and the Republic of Palau. 
(g)Prior to the termination of detention operations at Naval Station, Guantanamo Bay, Cuba, the President shall submit to the Congress a report in classified form describing the disposition or legal status of each individual detained at the facility as of the date of enactment of this Act.Jungo Disposal Site evaluation 
429.Using funds made available under this Act, the Director of the United States Geological Survey may conduct an evaluation of the aquifers in the area of the Jungo Disposal Site in Humboldt County, Nevada (referred to in this section as the site), to evaluate— 
(1)how long it would take waste seepage (including asbestos, discarded tires, and sludge from water treatment plants) from the site to contaminate local underground water resources; 
(2)the distance that contamination from the site would travel in each of— 
(A)95 years; and 
(B)190 years; 
(3)the potential impact of expected waste seepage from the site on nearby surface water resources, including Rye Patch Reservoir and the Humboldt River; 
(4)the size and elevation of the aquifers; and 
(5)any impact that the waste seepage from the site would have on the municipal water resources of Winnemucca, Nevada. 
430.Buyout and relocation 
(a)As soon as practicable after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) is encouraged to consider all appropriate criteria relating to the buyout and relocation of residents of properties in Treece, Kansas, that are subject to risk relating to, and that may endanger the health of occupants as a result of risks posed by, chat (as defined in section 278.1(b) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)). 
(b)For the purpose of the remedial action under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) that includes permanent relocation of residents of Treece, Kansas, any such relocation shall not be subject to the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.). 
(c)Nothing in this section shall in any way affect, impede, or change the relocation or remediation activities pursuant to the Record of Decision Operable Unit 4, Chat Piles, Other Mine and Mill Waste, and Smelter Waste, Tar Creek Superfund Site, Ottawa County, Oklahoma (OKD980629844) issued by the Environmental Protection Agency Region 6 on February 20, 2008, or any other previous Record of Decision at the Tar Creek, Oklahoma, National Priority List Site, by any Federal agency or through any funding by any Federal agency.agricultural research authorization 
431.Section 404(c) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7624(c)) is amended— 
(1)in paragraph (1), by striking Agricultural Research Service and inserting Agricultural Research Service and the Forest Service; and 
(2)by adding at the end the following: 
 
(3)Authority of SecretaryTo carry out a cooperative agreement with a private entity under paragraph (1), the Secretary may rent to the private entity equipment, the title of which is held by the Federal Government..National Forest Foundation 
432.Section 403(a) of the National Forest Foundation Act (16 U.S.C. 583j–1(a)) is amended, in the first sentence, by striking fifteen Directors and inserting not more than 30 Directors. 
433.Cabin User FeesNotwithstanding any other provision of law, none of the funds made available by this or any other Act may be used by the Secretary of Agriculture to increase a recreation residence user fee for calendar year 2010 by more than 25 percent of the recreation residence user fee applicable to the recreation residence for calendar year 2009.Prohibition on no-bid contracts 
434.None of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of the Federal Property and Administrative Service Act of 1949 (41 U.S.C. 253) or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulations, unless: 
(1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes; or 
(2)such contract is authorized by the Indian Self-Determination and Education and Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq., as amended) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or 
(3)such contract was awarded prior to the date of enactment of this Act.Posting of Reports 
435. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or 
(2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.National Conservation Area Map amendment 
436.Section 1971(1) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www note; Public Law 111–11) is amended by striking December 18, 2008 and inserting September 20, 2009. 
437.Tar Creek Superfund Site 
(a)In generalTo expedite the cleanup of the Federal land and Indian land at the Tar Creek Superfund Site (referred to in this section as the site), any purchase of chat (as defined in section 278.1(b) of title 40, Code of Federal Regulations (or a successor regulation)), from the site shall be— 
(1)counted at twice the purchase price of the chat; and 
(2)eligible to be counted toward meeting the federally required disadvantaged business enterprise set-aside on federally funded projects. 
(b)Restricted indian ownersSubsection (a) shall only apply if the purchase of chat is made from 1 or more restricted Indian owners or an Indian tribe. 
(c)Applicable lawThe use of chat acquired under subsection (a) shall conform with applicable laws (including the regulations for the use of chat promulgated by the Administrator of the Environmental Protection Agency).national endowment for the arts grant guidelines 
438.Of the funds provided to the National Endowment for the Arts— 
(1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship. 
(2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services. 
(3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs and/or projects.national endowment for the arts program priorities 
439. 
(a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations. 
(b)In this section: 
(1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation. 
(2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)) applicable to a family of the size involved. 
(c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts. 
(d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965— 
(1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States; 
(2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1); 
(3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and 
(4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education.energy and water development, technical correction 
440.Section 208(a)(2)(E) of the Energy and Water Development and Related Agencies Appropriations Act, 2010 is amended by striking $45,000,000 and inserting $5,000,000.awards to for-profit entities 
441.Specific projects contained in the report of the Committee on Appropriations of the House of Representatives accompanying this Act (H. Rept. 111–180) that are considered congressional earmarks for purposes of clause 9 of rule XXI of the Rules of the House of Representatives, when intended to be awarded to a for-profit entity, shall be awarded under a full and open competition.Prohibition on Use of Funds 
442.None of the funds made available for the Environmental Protection Agency in this Act may be expended by the Administrator of the Environmental Protection Agency to issue a final rule that includes fuel sulfur standards applicable to existing steamships that operate exclusively within the Great Lakes, and their connecting and tributary waters.AUTHORIZATION FOR REFINANCING 
443.The Administrator of the Environmental Protection Agency shall allow the State of Mississippi to refinance the Clean Water State Revolving Loans made to the Hancock Water and Sewer District and the Hancock Utility Authority for a period not to exceed one year with the payment schedule amortized over that additional period.Incorporation of Congressionally Requested Projects 
444.Within the amounts appropriated in this Act, funding shall be allocated in the amounts specified for those projects and purposes delineated in the table titled “Incorporation of Congressionally Requested Projects” included in the joint explanatory statement of the managers accompanying this Act, except that such funding appropriated for land acquisition, construction, and capital improvement and maintenance may be reallocated to other projects in that table funded by the same appropriation account if such reallocation has been approved by the House and Senate Committees on Appropriations; and, such funding appropriated for “National Park Service—Historic Preservation Fund” for Save America’s Treasures grants may be reallocated to be used for competitive grants under the Save America’s Treasures program if such reallocation has been approved by the House and Senate Committees on Appropriations. 
VFLAME Act of 2009 
501.Short titleThis title may be cited as the Federal Land Assistance, Management, and Enhancement Act of 2009 or FLAME Act of 2009. 
502.FLAME Wildfire Suppression Reserve Funds 
(a)DefinitionsIn this section: 
(1)Federal landThe term Federal land means— 
(A)public land, as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702); 
(B)units of the National Park System; 
(C)refuges of the National Wildlife Refuge System; 
(D)land held in trust by the United States for the benefit of Indian tribes or members of an Indian tribe; and 
(E)land in the National Forest System, as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)). 
(2)FLAME fundThe term FLAME Fund means a FLAME Wildfire Suppression Reserve Fund established by subsection (b). 
(3)Relevant congressional committeesThe term relevant congressional committees means the Committee on Appropriations, the Committee on Natural Resources, and the Committee on Agriculture of the House of Representatives and the Committee on Appropriations, the Committee on Energy and Natural Resources, and the Committee on Indian Affairs of the Senate. 
(4)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary of the Interior, with respect to— 
(i)Federal land described in subparagraphs (A), (B), (C), and (D) of paragraph (1); and 
(ii)the FLAME Fund established for the Department of the Interior; and 
(B)the Secretary of Agriculture, with respect to— 
(i)National Forest System land; and 
(ii)the FLAME Fund established for the Department of the Agriculture. 
(b)Establishment of FLAME FundsThere is established in the Treasury of the United States the following accounts: 
(1)The FLAME Wildfire Suppression Reserve Fund for the Department of the Interior. 
(2)The FLAME Wildfire Suppression Reserve Fund for the Department of Agriculture. 
(c)Purpose of FLAME FundsThe FLAME Funds shall be available to cover the costs of large or complex wildfire events and as a reserve when amounts provided for wildfire suppression and Federal emergency response in the Wildland Fire Management appropriation accounts are exhausted. 
(d)Funding 
(1)Credits to fundsA FLAME Fund shall consist of the following: 
(A)Such amounts as are appropriated to that FLAME Fund. 
(B)Such amounts as are transferred to that FLAME Fund under paragraph (5). 
(2)Authorization of appropriations 
(A)Authorization of appropriationsThere are authorized to be appropriated to the FLAME Funds such amounts as are necessary to carry out this section. 
(B)Congressional intentIt is the intent of Congress that, for fiscal year 2011 and each fiscal year thereafter, the amounts requested by the President for a FLAME Fund should be not less than the amount estimated by the Secretary concerned as the amount necessary for that fiscal year for wildfire suppression activities of the Secretary that meet the criteria specified in subsection (e)(2)(B)(i). 
(C)Sense of congress on designation of FLAME fund appropriations, supplemental funding request, and supplement to other suppression fundingIt is the sense of Congress that for fiscal year 2011 and each fiscal year thereafter— 
(i)amounts appropriated to a FLAME Fund in excess of the amount estimated by the Secretary concerned as the amount necessary for that fiscal year for wildfire suppression activities of the Secretary that meet the criteria specified in subsection (e)(2)(B)(i) should be designated as amounts necessary to meet emergency needs; 
(ii)the Secretary concerned should promptly make a supplemental request for additional funds to replenish the FLAME Fund if the Secretary determines that the FLAME Fund will be exhausted within 30 days; and 
(iii)funding made available through the FLAME Fund should be used to supplement the funding otherwise appropriated to the Secretary concerned for wildfire suppression and Federal emergency response in the Wildland Fire Management appropriation accounts. 
(3)AvailabilityAmounts in a FLAME Fund shall remain available to the Secretary concerned until expended. 
(4)Notice of insufficient fundsThe Secretary concerned shall notify the relevant congressional committees if the Secretary estimates that only 60 days worth of funds remain in the FLAME Fund administered by that Secretary. 
(5)Transfer authorityIf a FLAME Fund has insufficient funds, the Secretary concerned administering the other FLAME Fund may transfer amounts to the FLAME Fund with insufficient funds. Not more than $100,000,000 may be transferred from a FLAME Fund during any fiscal year under this authority. 
(e)Use of FLAME fund 
(1)In generalSubject to paragraphs (2) and (3), amounts in a FLAME Fund shall be available to the Secretary concerned to transfer to the Wildland Fire Management appropriation account of that Secretary to pay the costs of wildfire suppression activities of that Secretary that are separate from amounts for wildfire suppression activities annually appropriated to that Secretary under the Wildland Fire Management appropriation account of that Secretary. 
(2)Declaration required 
(A)In generalAmounts in a FLAME Fund shall be available for transfer under paragraph (1) only after that Secretary concerned issues a declaration that a wildfire suppression event is eligible for funding from the FLAME Fund. 
(B)Declaration criteriaA declaration by the Secretary concerned under subparagraph (A) may be issued only if— 
(i)in the case of an individual wildfire incident— 
(I)the fire covers 300 or more acres; or 
(II)the Secretary concerned determines that the fire has required an emergency Federal response based on the significant complexity, severity, or threat posed by the fire to human life, property, or resources; or 
(ii)the cumulative costs of wildfire suppression and Federal emergency response activities for the Secretary concerned will exceed, within 30 days, all of the amounts previously appropriated (including amounts appropriated under an emergency designation, but excluding amounts appropriated to the FLAME Fund) to the Secretary concerned for wildfire suppression and Federal emergency response. 
(3)State, private, and tribal landUse of a FLAME Fund for emergency wildfire suppression activities on State land, private land, and tribal land shall be consistent with any existing agreements in which the Secretary concerned has agreed to assume responsibility for wildfire suppression activities on the land. 
(f)Treatment of anticipated and predicted activitiesFor fiscal year 2011 and subsequent fiscal years, the Secretary concerned shall request funds within the Wildland Fire Management appropriation account of that Secretary for regular wildfire suppression activities that do not meet the criteria specified in subsection (e)(2)(B)(i). 
(g)Prohibition on other transfersThe Secretary concerned may not transfer funds from non-fire accounts to the Wildland Fire Management appropriation account of that Secretary unless amounts in the FLAME Fund of that Secretary and any amounts appropriated to that Secretary for the purpose of wildfire suppression will be exhausted within 30 days. 
(h)Accounting and reports 
(1)Accounting and reporting requirementsThe Secretary concerned shall account and report on amounts transferred from the respective FLAME Fund in a manner that is consistent with existing National Fire Plan reporting procedures. 
(2)Annual reportThe Secretary concerned shall submit to the relevant congressional committees and make available to the public an annual report that— 
(A)describes the obligation and expenditure of amounts transferred from the FLAME Fund; and 
(B)includes any recommendations that the Secretary concerned may have to improve the administrative control and oversight of the FLAME Fund. 
(3)Estimates of wildfire suppression costs to improve budgeting and funding 
(A)In generalConsistent with the schedule provided in subparagraph (C), the Secretary concerned shall submit to the relevant congressional committees an estimate of anticipated wildfire suppression costs for the applicable fiscal year. 
(B)Independent reviewThe methodology for developing the estimates under subparagraph (A) shall be subject to periodic independent review to ensure compliance with subparagraph (D). 
(C)ScheduleThe Secretary concerned shall submit an estimate under subparagraph (A) during— 
(i)the first week of March of each year; 
(ii)the first week of May of each year; 
(iii)the first week of July of each year; and 
(iv)if a bill making appropriations for the Department of the Interior and the Forest Service for the following fiscal year has not been enacted by September 1, the first week of September of each year. 
(D)RequirementsAn estimate of anticipated wildfire suppression costs shall be developed using the best available— 
(i)climate, weather, and other relevant data; and 
(ii)models and other analytic tools. 
(i)Termination of authorityThe authority of the Secretary concerned to use the FLAME Fund established for that Secretary shall terminate at the end of the third fiscal year in which no appropriations to, or withdrawals from, that FLAME Fund have been made for a period of three consecutive fiscal years. Upon termination of such authority, any amounts remaining in the affected FLAME Fund shall be transferred to, and made a part of, the Wildland Fire Management appropriation account of the Secretary concerned for wildland suppression activities. 
503.Cohesive wildfire management strategy 
(a)Strategy requiredNot later than one year after the date of enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture, acting jointly, shall submit to Congress a report that contains a cohesive wildfire management strategy, consistent with the recommendations described in recent reports of the Government Accountability Office regarding management strategies. 
(b)Elements of strategyThe strategy required by subsection (a) shall provide for— 
(1)the identification of the most cost-effective means for allocating fire management budget resources; 
(2)the reinvestment in non-fire programs by the Secretary of the Interior and the Secretary of Agriculture; 
(3)employing the appropriate management response to wildfires; 
(4)assessing the level of risk to communities; 
(5)the allocation of hazardous fuels reduction funds based on the priority of hazardous fuels reduction projects; 
(6)assessing the impacts of climate change on the frequency and severity of wildfire; and 
(7)studying the effects of invasive species on wildfire risk. 
(c)RevisionAt least once during each five-year period beginning on the date of the submission of the cohesive wildfire management strategy under subsection (a), the Secretary of the Interior and the Secretary of Agriculture shall revise the strategy to address any changes affecting the strategy, including changes with respect to landscape, vegetation, climate, and weather.This division may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2010. 
 
BFurther Continuing Appropriations, 2010 
101.The Continuing Appropriations Resolution, 2010 (division B of Public Law 111–68) is amended by striking the date specified in section 106(3) and inserting December 18, 2009. 
102.Section 129 of the Continuing Appropriations Resolution, 2010 (division B of Public Law 111–68) is amended by striking 2009 and inserting 2008, and such amendment shall apply as if included in such public law on the date of its enactment. 
103.Subsections (c)(1) and (e)(3) of section 9503, and subparagraphs (A), (B), and (C) of section 9504(b)(2), of the Internal Revenue Code of 1986 are each amended by inserting the last amendment to after on the date of the enactment of. 
104.The Continuing Appropriations Resolution, 2010 (division B of Public Law 111–68) is amended by adding after section 164 the following new sections:  
 
165.In addition to amounts provided in section 101, amounts are provided for Small Business Administration—Business Loans Program Account, for the cost (as defined in section 502 of the Congressional Budget Act of 1974) of guaranteed loans as authorized by section 7(a) of the Small Business Act, at a rate for operations of $80,000,000. 
166. 
(a)Loan limit floor based on 2008 levelsFor mortgages for which the mortgagee issues credit approval for the borrower during calendar year 2010, if the dollar amount limitation on the principal obligation of a mortgage determined under section 203(b)(2) of the National Housing Act (12 U.S.C. 1709(b)(2)) for any size residence for any area is less than such dollar amount limitation that was in effect for such size residence for such area for 2008 pursuant to section 202 of the Economic Stimulus Act of 2008 (Public Law 110–185; 122 Stat. 620), notwithstanding any other provision of law or of this joint resolution, the maximum dollar amount limitation on the principal obligation of a mortgage for such size residence for such area for purposes of such section 203(b)(2) shall be considered (except for purposes of section 255(g) of such Act (12 U.S.C.1715z-20(g))) to be such dollar amount limitation in effect for such size residence for such area for 2008. 
(b)Discretionary Authority for Sub-AreasNotwithstanding any other provision of law or of this joint resolution, if the Secretary of Housing and Urban Development determines, for any geographic area that is smaller than an area for which dollar amount limitations on the principal obligation of a mortgage are determined under section 203(b)(2) of the National Housing Act, that a higher such maximum dollar amount limitation is warranted for any particular size or sizes of residences in such sub-area by higher median home prices in such sub-area, the Secretary may, for mortgages for which the mortgagee issues credit approval for the borrower during calendar year 2010, increase the maximum dollar amount limitation for such size or sizes of residences for such sub-area that is otherwise in effect (including pursuant to subsection (a) of this section), but in no case to an amount that exceeds the amount specified in section 202(a)(2) of the Economic Stimulus Act of 2008.  
167. 
(a)Loan Limit Floor Based on 2008 LevelsFor mortgages originated during calendar year 2010, if the limitation on the maximum original principal obligation of a mortgage that may be purchased by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation determined under section 302(b)(2) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) or section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C.1754(a)(2)) respectively, for any size residence for any area is less than such maximum original principal obligation limitation that was in effect for such size residence for such area for 2008 pursuant to section 201 of the Economic Stimulus Act of 2008 (Public Law 110–185; 122 Stat. 619), notwithstanding any other provision of law or of this joint resolution, the limitation on the maximum original principal obligation of a mortgage for such Association and Corporation for such size residence for such area shall be such maximum limitation in effect for such size residence for such area for 2008. 
(b)Discretionary Authority for Sub-AreasNotwithstanding any other provision of law or of this joint resolution, if the Director of the Federal Housing Finance Agency determines, for any geographic area that is smaller than an area for which limitations on the maximum original principal obligation of a mortgage are determined for the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, that a higher such maximum original principal obligation limitation is warranted for any particular size or sizes of residences in such sub-area by higher median home prices in such sub-area, the Director may, for mortgages originated during calendar year 2010, increase the maximum original principal obligation limitation for such size or sizes of residences for such sub-area that is otherwise in effect (including pursuant to subsection (a) of this section) for such Association and Corporation, but in no case to an amount that exceeds the amount specified in the matter following the comma in section 201(a)(l)(B) of the Economic Stimulus Act of 2008. 
168.Notwithstanding any other provision of this joint resolution, for mortgages for which the mortgagee issues credit approval for the borrower during calendar year 2010, the second sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z-20(g)) shall be considered to require that in no case may the benefits of insurance under such section 255 exceed 150 percent of the maximum dollar amount in effect under the sixth sentence of section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)). 
169.Notwithstanding any other provision of this joint resolution, other than section 106, up to $200,000,000 of the funds provided by Public Law 111–8 that are available on October 1, 2009, in the Tenant-Based Rental Assistance account may be available to adjust allocations for public housing agencies to prevent termination of assistance to families. . 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
